DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3 and 10-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/02/2021.
Claims 21-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2020.
Response to Amendment and Status of Claims
Applicant's amendment, filed 11/16/2021, has been entered. Claim 1 is amended, no claims are canceled, and no claims are added. Claims 3, 10-13, and 21-28 are withdrawn as described above. Accordingly, claims 1, 2, 4-9, and 14-20 are considered in this Office Action.
Applicant’s amendment has obviated the previous 112b rejection.
The amendments to the specification and abstract are acceptable.
130 Declarations
The Declarations under 37 CFR 1.130 filed 11/16/2021 are sufficient to overcome the rejection of claims 1, 2, 4-9, and 14-20 based upon Yao et al “In situ High Temperature Synthesis of Single-Component Metallic Nanoparticles” NPL. To make the record clear, the Yao reference has been established as a grace period disclosure by inventor (102(b)(1)(A) exception now applies).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the newly amended feature “wherein the high temperature thermal shock is at least about 500 K” lacks sufficient written description such that the person of ordinary skill in the art would not understand applicant to be in possession of the invention. Notably, Paragraph 0029 in the as-filed specification describes: in some embodiments that the high temperature thermal shock is between 500K and 3000K and “[i]n other embodiments, the temperature of the thermal shock may be outside that range”. 
This is not a sufficient disclosure to convey to the person of ordinary skill that Applicant was in possession of the invention including high temperature thermal shocks at values of ‘at least about 500K’ and/or all values outside of the enumerated range ‘between 500K and 3000K’.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 6, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isakova et al. “Surface Modification of Detonation Nanodiamonds with Platinum and Palladium Nanoparticles” (Of Record).
Regarding claim 1, Isakova et al. (hereinafter “Isakova”) teaches a method of depositing Pt and Pd nanoparticle dispersions on powder detonation nanodiamonds “DND” (meeting claimed substrate) through the use of acetylacetonates of platinum group metals (M(acac)n, acac = CH3COCHCOCH3) (meeting claimed ‘salt precursors’) in a combustion process (Abstract) (meeting claimed application of ‘rapid, high temperature thermal shock’/see also description of Isakova “spontaneous” at Page 3 2nd Paragraph) to obtain DND-supported Pd and Pt nanoparticles such as Pt/DND and Pd/DND (Abstract and Page 4 “The XRD patterns confirm the presence of crystalline Pt and Pd nanoparticles…”).
Isakova further teaches that the combustion process occurs at temperatures of 180C to 250C (Abstract; equivalent to 453.15 to 523.15 K) which anticipates the claimed range of “at least 500K” with sufficient specificity). At Page 2, “2. Experimental Part” 2nd paragraph, the process is disclosed to proceed spontaneously to temperature up to “~ 250°C” which is equivalent to ~ 523.15K which lies squarely in the claimed range.
Regarding claim 2, Isakova teaches the method as applied to claim 1 above and Pt and Pd are metals.
Regarding claim 4, Isakova teaches the method as applied to claim 1 above and the acetylacetonates of platinum group metals meet the broadest reasonable interpretation of ‘metal acetate’ as claimed.
Regarding claim 5, Isakova teaches the method as applied to claim 1 above and teaches the average particle size is 20-25 nm and 7-10 nm which is taken to anticipate the claimed range of about 1.0 nm and about 20 nm with sufficient specificity.
Regarding claim 6, Isakova teaches the method as applied to claim 1 above and nanodiamonds are carbon-based substrates.
Regarding claim 15, Isakova teaches the method as applied to claim 1 above and teaches that the combustion process occurs at temperatures of 180C to 250C (Abstract; equivalent to 453.15 to 523.15 K) which anticipates the claimed range of “between 500K” with sufficient specificity). At Page 2, “2. Experimental Part” 2nd paragraph, the process is disclosed to proceed spontaneously to temperature up to “~ 250°C” which is equivalent to ~ 523.15K which lies squarely in the claimed range.
Regarding claim 18, Isakova teaches the method as applied to claim 1 above and further teaches that the detonation-synthesized nanodiamond particles are enclosed in amorphous carbon or graphite (Page 3 5th paragraph) which meets the broadest reasonable interpretation of ‘modifying the substrate to change the wetting or interaction between the substrate and the nanoparticles so as to control a size or dispersion of the nanoparticles on the substrate’.
Regarding claims 19 and 20, Isakova teaches the method as applied to claim 18 above and the enclosure of the detonation-synthesized nanodiamond particles (substrate) would meet the broadest reasonable interpretation of coating/treating a surface of the substrate by gas phase, solution phase, or solid phase reactions or processes.
Response to Arguments
Applicant’s amendments have necessitated any new grounds of rejection applied above.
Applicant's arguments to Isakova, filed 11/16/2021, have been fully considered but they are not persuasive.
Specifically, Applicant’s arguments do not address Isakova’s disclosure of temperatures above 200C, i.e. ~ 250C in the Abstract and Experimental Section of the reference. 
Also, Applicant’s argument does not take into account the scope of ‘about’ as reflected in the amended claims. Assuming arguendo, even if Isakova’s reaction stopped at 200C it would still be 473.15K which would meet the broadest reasonable interpretation of ‘at least about 500K’. To be clear, a temperature of 473.15K is reasonably ‘about 500K’. The language ‘at least’ would encompass the endpoint of the range as well. 
In the interest of compact prosecution, the references indicated as pertinent prior art are listed here again: “PdxCoy Nanoparticle/Carbon Nanofiber Composites with Enhanced Electrocatalytic Properties” directed to novel bimetallic PdxCoy alloy nanoparticle (NP)/carbon nanofiber (CNF) composites prepared by electrospinning Pd and Co precursors in PAN followed by a thermal treatment, U.S 7,252,749 directed to a deposition method for nanostructure materials including carbon nanotubes, U.S. 2013/0130383 directed to ultrahigh surface area supports for nanomaterial attachment, U.S. 8,052,951 directed to carbon nanotubes grown on bulk materials including methods that employ metal salt solutions, and U.S. 7,214,361 Method for synthesis of carbon nanotubes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738